Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of this 27th day of
August, 2009 by and between Hawk Systems, Inc., a Delaware corporation (the
“Company”), and Michael Golden (the “Consultant”).

1. Engagement. The Company hereby retains the Consultant to act as a consultant
to the Company and/or any of its affiliates as set forth herein.

2. Consulting Fee. The Company hereby agrees to pay the Consultant, as follows:

a. Cash Compensation: The Consultant shall be entitled to receive $20,000 per
month for services rendered.

b. Sign On Bonus: The Company shall pay the Consultant a sign on bonus equal to
$60,000 payable at the rate of $20,000 per month for three months commencing on
September 1, 2009 and ending on November 1, 2009.

c. Warrants: In addition to the compensation set forth in Sections 2a and b, the
Consultant shall receive a warrant to purchase shares of common stock of the
Company equal to 975,000 shares of common stock (calculated on a post reverse
split basis or 5,850,000 shares on a pre-split basis) of the Company at an
exercise price equal to fair market value on date of grant (the “Warrant”). The
Warrant shall have a term of five years from the date hereof. The Warrant shall
be fully vested as of the date of grant. In addition to the foregoing, on the
one year anniversary of this Agreement, the Consultant shall be granted an
additional warrant (the “Bonus Warrant”) to purchase shares of common stock of
the Company equal to 487,500 shares of common stock (calculated on a post
reverse split basis or 2,925,000 shares on a pre-split basis) of the Company at
an exercise price equal to fair market value on date of grant (the “Bonus
Warrant”). The Bonus Warrant shall be fully vested on the date of grant and have
a term of five years from the date of grant.

c. Expenses: The Company shall reimburse the Consultant for all expenses
properly incurred by him in the performance of his duties hereunder in
accordance with policies established from time to time by the Board of Directors
of the Company.

3. Duties and Responsibilities. The Consultant shall perform the role of
President of the Hawk Telematics division of the Company, where he shall spend a
minimum of ninety percent (90%) of his time involved in every aspect of further
developing the Company’s intellectual property, bringing to market Hawk
Telematics products, assisting the Company in corporate matters relating to the
intellectual property, including evaluation and further protection, and shall
have full responsibility to manage all aspects of the Hawk Telematics division.
Consultant shall be permitted to publicly advertise himself as President of the
Hawk Telematics division. Consultant hereby agrees to allow the Company to use
his likeness in any of the Company’s advertising, marketing or other materials
given to third parties. Company agrees that Consultant shall have the right to
attend Board meetings of the Company as a non-voting observer.





1




--------------------------------------------------------------------------------

4. Term. The term of this Agreement shall be for one (1) year commencing as of
the date hereof and ending on the first (1st) anniversary of the date hereof
(the “Initial Term”), subject to termination as hereinafter provided. This
Agreement may be extended for an additional one (1) year period at the option of
the Company (the Initial Term together with any extension term collectively
referred to herein as the “Term”).

5. Termination. Either party shall have the right to terminate this Agreement by
delivery of written notice to the other party at least thirty days prior to such
termination.

6. Independent Contractor Status. It is expressly understood that the Consultant
is an independent contractor and that he is not an agent, employee, or
representative of the Company or its subsidiaries and that the Consultant shall
make no representations to the contrary. The Consultant shall be solely liable
for any of his own acts or omissions. The Consultant shall not be entitled to
benefits of any kind from the Company except for the compensation agreed upon
herein. The Consultant acknowledges that he shall be responsible for the
collection and payment of all withholdings, contributions and payroll taxes
relating to his services.

7. Consultant’s Methods. The Consultant will determine the method, details, and
means of performing the above-described duties. Nothing in this Agreement shall
be construed to interfere with or otherwise affect the rendering of services by
the Consultant in accordance with his independent and professional judgment.
Notwithstanding, the Consultant shall interface closely with the other officers
of the Company and the Board of Directors of the Company and follow the
directions of the Board.

8. Confidential Information. The Consultant agrees to keep secret and
confidential, and will not (a) disclose or transfer to any person, corporation,
firm or other entity, either during the Consultant’s period of engagement, which
includes the Consultant's period of engagement with the Company prior to the
execution of this Agreement (the “Engagement Period”) or at any time after the
termination thereof or (b) use in the Consultant’s subsequent or other business
or employment, without the express written authorization of the Company, any
proprietary and/or confidential information of the Company (hereinafter referred
to as “Confidential Information”). Such Confidential Information includes,
without limitation, any information, customer lists, vendor lists, supplier
lists, pricing data, software, technique, design, process, formula, development
or experimental work, work in process, business, trade secret, innovations,
inventions, discoveries, improvements, research or test results, data, formats,
marketing plans, business plans, strategies, forecasts, unpublished financial
information, budgets, projections, or any other secret or confidential matter
relating to the products, services, research and development, customers,
employees (including identifying information, salaries, benefits,
responsibilities and relative abilities), suppliers, sales, or business affairs
of the Company, as well as all information that has or could have commercial
value or other utility in the business in which the Company or its clients are
engaged or in which they contemplate engaging and which the unauthorized
disclosure could be detrimental to the interests of the Company or its clients,
whether or not such information is identified as Confidential Information by the
Company or its clients. Confidential Information does not include, however,
information which (a) is or becomes generally available to the public other than
as a result of a disclosure by the Company or its representatives, (b) was
available to the Consultant on a non-confidential basis prior to its disclosure
by the Company or its representatives or (c) becomes available to the Consultant
on a non-confidential basis from a person other than the Company or its
representatives who is not otherwise bound by a confidentiality agreement with
the Company or any of its representatives, or is not otherwise under an
obligation to the Company or any of its representatives not to transmit the
information to the Consultant. In the event of termination (voluntary or
otherwise) of his engagement by the Company or on demand at any time prior
thereto, the Consultant agrees to deliver promptly to the Company all
Confidential Information of the Company and its clients, whether prepared by the
Consultant or otherwise coming into his possession or control relating to any
product, business, work, customer, supplier, or other aspect of the Company.
Because the Consultant's services are personal and unique and because the
Consultant may have access to and become acquainted with the Confidential
Information of the Company, the Consultant agrees that the breach by him/her of
this Agreement could not reasonably or adequately be compensated in damages in
an action at law and that the Company shall be entitled to specific performance
of the terms and provisions hereof and/or temporary or permanent injunctive
relief (without the need to post any bond unless otherwise required by
applicable law), which may include but shall not be limited to restraining the
Consultant from rendering any services that would breach this Agreement.





2




--------------------------------------------------------------------------------

9. Compliance with Laws. In performing services under this Agreement, the
Consultant not only agrees to comply with all terms of this Agreement, but also
agrees, represents and warrants that he will conform to the standard of care in
his field in which he is performing services and will comply with all applicable
laws concerning such services, including, but not limited to, all the laws
concerning prohibitions against harassment and discrimination.

10. Non-Exclusive Services. The Consultant shall devote, during the term of this
Agreement, such of his time, energy, and skill as is necessary for the
performance of his duties hereunder and shall be no less than ninety percent
(90%) of his time. However, the parties recognize and agree that the
Consultant’s services to the Company shall be non-exclusive as to the Company,
and, so long as the Consultant’s services performed for persons other than the
Company do not directly or indirectly conflict with his duties hereunder during
the term of this Agreement, the Consultant may, directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in or provide the same or similar services to
any business.

11. Return of Property. All correspondence, reports, charts, products, records,
designs, sales and marketing material, memorandum, advertising materials,
customer lists, distributor lists, vendor lists, telephones, beepers, portable
computers, and any other such data, information or property collected by or
delivered to the Consultant by or on behalf of the Company, their
representatives, customers, suppliers or others and all other materials compiled
by the Consultant, in each case during the Employment Period, which pertain to
the business of the Company shall be and shall remain the property of the
Company and shall be delivered to the Company promptly upon its request at any
time and without request upon completion or other termination of the
Consultant’s employment hereunder for any reason.





3




--------------------------------------------------------------------------------

12.

Inventions. The Consultant shall disclose promptly to Company any and all
conceptions and ideas for inventions, improvements, and valuable discoveries,
whether patentable or not, which are conceived or made by the Consultant solely
or jointly with another during the Term and which relate to the Company’s
business. The Consultant hereby assigns and agrees to assign all his interest
therein to the Company or its nominee. Whenever requested by the Company, the
Consultant shall execute any and all applications, assigns or other instruments
that Company shall deem necessary to apply for and obtain Letters of Patents of
the United States or any foreign country or to otherwise protect Company’s
interest therein, and if requested after the Term, shall be at the Company/s
cost and expense. These obligations shall continue beyond termination of
employment with respect to inventions, improvements and valuable discoveries,
whether patentable or not, conceived, made or acquired by the Consultant during
the period of employment or within one year thereafter, and shall be binding
upon the Consultant’s heirs, assigns, executors, administrators and other legal
representatives.

13.

Non-Competition.

(a)

Non-Competition. Except as otherwise provided in this Agreement, during the
Term, as defined in subparagraph (b) below, the Consultant shall not, anywhere
within the world, directly or indirectly, alone or in association with any other
Person, directly or indirectly, (i) acquire, or own in any manner, any interest
in any Person that engages in the Business, as defined below, or that engages in
any business, activity or enterprise that competes with any aspect of the
Business, or (ii) be interested in (whether as an owner, director, officer,
partner, member, lender, shareholder, vendor, consultant, employee, advisor,
agent, independent contractor or otherwise), or otherwise participate in the
management or operation of, any Person that engages in any business, activity or
enterprise that competes with any aspect of the Business. For purposes hereof
the term “Business” shall be defined as any business, firm, corporation,
association, or other entity engaged in the design, license, manufacture,
marketing, or sale of medical devices for the spinal market or in any other
business engaged in by the Company as of the Termination Date.

(b)

No Solicitation. The Consultant shall not, during the Term and the twenty four
(24) month period following the Term (the “Restriction Period”), directly or
indirectly, solicit, entice, persuade, induce or cause any employee, officer,
manager, director, consultant, agent or independent contractor of the Company to
terminate his, her or its employment, consultancy or other engagement by the
Company to become employed by or engaged by any individual, entity, corporation,
partnership, association, or other organization (collectively, “Person”) other
than the Company, or approach any such employee, officer, manager, director,
consultant, agent or independent contractor for any of the foregoing purposes,
or authorize or assist in the taking of any of such actions by any Person.





4




--------------------------------------------------------------------------------

(c) Prohibited Actions. The Consultant shall not, during the Restriction Period,
directly or indirectly, solicit, entice, persuade, induce or cause:

any Person who either was a customer of the Company at any time during the Term
or is a customer of the Company at any time during the Restriction Period unless
the Consultant had a preexisting relationship with the Person prior to this
agreement; or

any lessee, vendor or supplier to, or any other Person who had or has a business
relationship with, the Company at any time during the Term unless the Consultant
had a preexisting relationship with the Person prior to this agreement;

(the Persons referred to in items (i) and (ii) above, collectively, the
“Prohibited Persons”) to enter into a business relationship with any other
Person for the same or similar services, activities or goods that any such
Prohibited Person purchased from, was engaged in with or provided to, the
Company or to reduce or terminate such Prohibited Person’s business relationship
with the Company; and the Consultant shall not, directly or indirectly, approach
any such Prohibited Person for any such purpose, or authorize or assist in the
taking of any of such actions by any Person.

Terms. For purposes of this Section 13, the terms “employee”, “consultant”,
“agent”, and “independent contractor” shall include any Persons with such status
at any time during the six (6) months preceding any solicitation in question.

(d)

In the event of a violation of this Section 13, the non-competition time periods
provided in Section 13(a) and (b) shall be tolled during the time of such
violation.

14.

Assignment. The rights and obligations of the Company and the Consultant under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company and the heirs, executors and administrators of the
Consultant. If the Company merges, consolidates or otherwise combines with
another entity, the Consultant shall continue to serve the Company or such
successor entity, and all other rights and obligations of the Consultant and the
Company shall survive intact hereafter. Neither the Consultant nor the Company
may make any assignment of their respective rights and obligations hereunder
except as permitted herein, and any attempt to do so shall be void.

15. Notice. All notices, requests and other communications under this Agreement
shall be in writing and shall be either (a) delivered in person, (b) sent by
certified mail, return-receipt requested, (c) delivered by a recognized delivery
service or (d) sent by facsimile transmission and addressed as follows:

If intended for the Company:

Hawk Systems, Inc.

777 South Flagler Drive

Suite 800-West Tower

West Palm Beach, FL 33401

ATTN: President

With a copy to:

Greenberg Traurig P.A.

5100 Town Center Circle

Suite 400

Boca Raton, FL 33486

ATTN: Bruce C. Rosetto, Esq.

If intended for the Consultant:

Michael Golden

______________________________

______________________________

______________________________








5




--------------------------------------------------------------------------------

or at such other address, and to the attention of such other person, as the
parties shall give notice as herein provided. A notice, request and other
communication shall be deemed to be duly received if delivered in person or by a
recognized delivery service, when delivered to the address of the recipient, if
sent by mail, on the date of receipt by the recipient as shown on the
return-receipt card, or if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, request or other
communication is served by hand or is received by facsimile on a day which is
not a business day, or after 5:00 P.M. on any business day at the addressee’s
location, such notice or communication shall be deemed to be duly received by
the recipient at 9:00 a.m. on the first business day thereafter.

16. Modification, Waiver and Enforceability. All modifications and changes to
this Agreement must be set forth in a writing signed by the parties hereto. No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision hereof
shall be deemed to be a waiver of any preceding or succeeding breach of the same
or any other provision, nor shall any waiver be implied from any course of
dealing between the parties. No extension of time for performance of any
obligations or other acts hereunder or under any other agreement shall be deemed
to be an extension of the time for performance of any other obligations or any
other acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

17. Severability; Survival. If any provision of this Agreement is found to be
void and unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the void or unenforceable part had been severed and
deleted.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

19. Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which will be an original, but all of which together will
constitute one and the same original.

20. Agency. Nothing herein shall imply or shall be deemed to imply an agency
relationship between the Company and the Consultant.

21. Entire Agreement. This Agreement represents the entire agreement between the
Company and the Consultant with respect to the subject matter hereof.

22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first

above written.




 

 

 

Hawks Systems, Inc.

 

 

 

 

 

 

 

 

By:

/s/  ROBERT MCCANN

 

 

 

Name:  

Robert McCann

 

 

 

Title:

President

Consultant:




 

 

 

 

/s/  MICHAEL GOLDEN

 

 

 

Name:  

Michael Golden

 

 

 

Title:

Consultant








6


